ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest an image capture apparatus, comprising: a processor that executes a program stored in a memory and thereby functions as: a control unit configured to carry out control so that, when an instruction to shoot a still image has been detected when executing a live view display by shooting a moving image using the image sensor and displaying the moving image obtained through the shooting, the image sensor shoots the still image preferentially, and a same image is repeatedly displayed during a period in which the live view display cannot be updated due to the shooting of the still image, wherein the control unit reduces a luminance of the image that is repeatedly displayed based on a length of an exposure time in the shooting of the still image, and wherein the control unit determines an amount of reduction of the luminance so that the amount of reduction of the luminance increases as a length of an exposure time in the shooting of the still image increases, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Kubo in view of Wakako teaches an apparatus which gradually reduces an image luminance independently of information obtained from an image that is displayed, however, Kubo teaches that the period for displaying a repeating image is fixed regardless of still image exposure time, therefore the combination fails to teach or suggest “wherein the control unit determines an amount of reduction of the luminance so that the amount of reduction of the luminance increases as a length of an exposure time in the shooting of the still image increases” as currently claimed.
Claim 7 is allowable because the prior art of record fails to teach or suggest an image capture apparatus, comprising: a control unit configured to carry out control so that, when an instruction to shoot a still image has been detected when executing a live view display by shooting a moving image using the image sensor and displaying the moving image obtained through the shooting, the image sensor shoots the still image preferentially, and a same image is repeatedly displayed during a period in which the live view display cannot be updated due to the shooting of the still image, wherein the control unit reduces a luminance of the image that is repeatedly displayed, and wherein the control unit an amount of reduction of the luminance taking any of: information obtained from an image that is displayed, a type of the image that is displayed, a still image shooting mode, and movement of the image capture apparatus, into account, in combination with the other elements of the claim. The closest prior art of record, Kubo in view of Wakako teaches an apparatus which gradually reduces an image luminance independently of information obtained from an image that is displayed, a type of the image that is displayed, a still image shooting mode, and movement of the image capture apparatus and therefore fails to teach or suggest “wherein the control unit further determines the amount of reduction of the luminance taking any of: information obtained from an image that is displayed, a type of the image that is displayed, a still image shooting mode, and movement of the image capture apparatus, into account” as currently claimed.
Claims 8-15 are allowable to due on their dependence on claim 7.
Claim 16 is allowable because the prior art of record fails to teach or suggest an image capture apparatus, comprising: a processor that executes a program stored in a memory and thereby functions as: a control unit configured to carry out control so that, when an instruction to shoot a still image has been detected when executing a live view display by shooting a moving image using the image sensor and displaying the moving image obtained through the shooting, the image sensor shoots the still image preferentially, and a same image is repeatedly displayed during a period in which the live view display cannot be updated due to the shooting of the still image, -5-Amendment for Application No.: 16/915694 Attorney Docket: 10193969US01 wherein the control unit changes the tone of the image that is repeatedly displayed, by compositing an adjustment image having a specific color with the image that is repeatedly displayed, based on a length of an exposure time in the shooting of the still image, wherein the control unit determines a compositing ratio of the specific color and/or the adjustment image on the basis of the length of the exposure time in the shooting of the still image, and wherein the control unit determines the compositing ratio of the adjustment image so that the compositing ratio of the adjustment image increases as a length of an exposure time in the shooting of the still image increases, in combination with the other elements of the claim.  The closest prior art of record, Kubo in view of Wakako and further in view of Matsuda teaches an apparatus which gradually reduces an image luminance independently of information obtained from an image that is displayed, however, Kubo teaches that the period for displaying a repeating image is fixed regardless of still image exposure time, therefore the combination fails to teach or suggest “wherein the control unit determines the compositing ratio of the adjustment image so that the compositing ratio of the adjustment image increases as a length of an exposure time in the shooting of the still image increases” as currently claimed.
Claim 21 is allowable because the prior art of record fails to teach or suggest an image capture apparatus, comprising: a control unit configured to carry out control so that, when an instruction to shoot a still image has been detected when executing a live view display by shooting a moving image using the image sensor and displaying the moving image obtained through the shooting, the image sensor shoots the still image preferentially, and a same image is repeatedly displayed during a period in which the live view display cannot be updated due to the shooting of the still image, wherein the control unit changes the tone of the image that is repeatedly displayed, by compositing an adjustment image having a specific color with the image that is repeatedly displayed, and wherein the control unit further determines the compositing ratio of the adjustment image taking any of: information obtained from an image that is displayed, a type of the image that is displayed, a still image shooting mode, and movement of the image capture apparatus into account, in combination with the other elements of the claim.  The closest prior art of record, Kubo in view of Wakako teaches an apparatus which gradually reduces an image luminance independently of information obtained from an image that is displayed, a type of the image that is displayed, a still image shooting mode, and movement of the image capture apparatus and therefore fails to teach or suggest “wherein the control unit further determines the compositing ratio of the - 60 -10193969US01/P220-0408USadjustment image taking any of: information obtained from an image that is displayed, a type of the image that is displayed, a still image shooting mode, and movement of the image capture apparatus, into account” as currently claimed.
Claims 22-26 are allowable due on their dependence on claim 21.
Claims 30 and 31 are allowable due on their dependence on claim 16.
Claim 32 is a method variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claim 34 is a method variant of claim 7 and is allowable for reasons similar to those of claim 7.
Claim 35 is a method variant of claim 16 and is allowable for reasons similar to those of claim 16.
Claim 36 is a method variant of claim 21 and is allowable for reasons similar to those of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696